780 N.W.2d 833 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
James Henry TAYLOR, Defendant-Appellant.
Docket No. 140187. COA No. 284983.
Supreme Court of Michigan.
April 28, 2010.

Order
On order of the Court, the application for leave to appeal the October 27, 2009 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE the sentence of the Tuscola Circuit Court and we REMAND *834 this case to the trial court for resentencing. For the reasons stated in the Court of Appeals dissenting opinion, the trial court erred in the scoring of OV 10. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.